Case 1:21-cv-00875-JSR Document 1-6 Filed 02/02/21 Page 1 of 5




                         EXHIBIT F

                 VATRA Foundation, Inc. Website
Case 1:21-cv-00875-JSR Document 1-6 Filed 02/02/21 Page 2 of 5
                 Case 1:21-cv-00875-JSR Document 1-6 Filed 02/02/21 Page 3 of 5




NYS Department of State

Division of Corporations


Entity Information

The information contained in this database is current through December 18, 2020.

                           Selected Entity Name: VATRA FOUNDATION INC.
                                    Selected Entity Status Information
                Current Entity Name: VATRA FOUNDATION INC.
                       DOS ID #:         2281068
               Initial DOS Filing Date: JULY 21, 1998
                        County:          BRONX
                     Jurisdiction:       NEW YORK
                     Entity Type:        DOMESTIC NOT-FOR-PROFIT CORPORATION
                Current Entity Status: ACTIVE

                                Selected Entity Address Information
       DOS Process (Address to which DOS will mail process if accepted on behalf of the entity)
       VATRA FOUNDATION INC.
       2437 SOUTHERN BLVD.
       BRONX, NEW YORK, 10458
                                         Registered Agent
       NONE


                           This office does not record information regarding the
                              names and addresses of officers, shareholders or
                           directors of nonprofessional corporations except the
                           chief executive officer, if provided, which would be
                           listed above. Professional corporations must include
                             the name(s) and address(es) of the initial officers,
                           directors, and shareholders in the initial certificate of
                               incorporation, however this information is not
                 Case 1:21-cv-00875-JSR Document 1-6 Filed 02/02/21 Page 4 of 5
                           recorded and only available by viewing the certificate.

                                            *Stock Information

                         # of Shares        Type of Stock       $ Value per Share
                                       No Information Available

                    *Stock information is applicable to domestic business corporations.

                                               Name History

                          Filing Date Name Type              Entity Name
                         JUL 21, 1998 Actual         VATRA FOUNDATION INC.

A Fictitious name must be used when the Actual name of a foreign entity is unavailable for use in New York
 State. The entity must use the fictitious name when conducting its activities or business in New York State.

               NOTE: New York State does not issue organizational identification numbers.

                                        Search Results New Search

      Services/Programs | Privacy Policy | Accessibility Policy | Disclaimer | Return to DOS
                                      Homepage | Contact Us
Case 1:21-cv-00875-JSR Document 1-6 Filed 02/02/21 Page 5 of 5
